Citation Nr: 1428487	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for gynecological problems (to include fibroid tumors, vaginal infections, pelvic inflammatory disease, and urinary tract infections).

2.  Entitlement to service connection for gynecological problems.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to June 1996.

This matter is before the Board of Veterans' Appeals Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of her claim, the Veteran testified at a hearing at the RO in August 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The RO denied service connection for gynecological problems in December 1996.  In the January 2011 rating action, the RO determined that new and material evidence had not been received for service connection for gynecological problems.  The RO also separately denied service connection for fibroid tumors (with a temporary 100 percent evaluation for surgery).  The Board considers uterine fibroid tumors to be associated with the Veteran's claim for service connection for gynecological problems.  This will provide the most favorable review of the Veteran's claim in keeping with the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The reopened claim for entitlement to service connection for gynecological problems pursuant to the adjudication below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

1.  The RO initially denied the claim for entitlement to service connection for gynecological problems in a December 1996 decision.  

2.  Since the December 1996 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The December 1996 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to gynecological problems.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

The Board finds that the new evidence-in particular, the Veteran's August 2013 testimony and September 2012 VA examination report-is so significant that it must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for gynecological problems is reopened. 


ORDER

The Veteran's claim for entitlement to gynecological problems is reopened. 


REMAND

The Veteran had a VA compensation examination in September 2012.  The physician determined that it was less likely than not that the Veteran's currently diagnosed uterine fibroid tumors are related to military service.  The VA examiner indicated that he reviewed the Veteran's service treatment records (STRs) including a 1995 clinical report.  However, in giving his opinion he indicated that there is no credible medical documentation of the Veteran having been diagnosed with uterine fibrosis in service.  He added that the first medical documentation of fibroid tumors is in April 2002.  However, reviewing a clinical record dated September 20. 1995, an examiner reported "fibroid uterus 8-10 weeks".  Moreover, post service private medical records show that fibroids were suspected in July 2000.  This VA examiner therefore based the conclusion, at least partly, on an inaccurate review of the facts, which in turn lessens the probative value of the opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for her gynecological problems, which have not been previously associated with the claim including VA treatment records that date from June 2011. 

2.  If he is still available, forward the claims file to the VA examiner that performed the September 2012 evaluation of the Veteran and ask that he submit an addendum statement based on the correct facts, concerning the nature and etiology of the Veteran's current gynecological problems including uterine fibroid tumors.  The examiner should consider the September 1995 clinical record that is now marked by 2 tabs in the claims file.  The rationale for the opinion must be provided.  

If September 2012 examiner is unavailable, the claims file should be sent to another competent physician to provide an opinion as to whether it is at least as likely as not that the Veteran's current gynecological problems are related to her military service, including the fibroid tumors noted in September 1995.  The rationale for the requested opinion must be provided.   If the examiner determines that a physical examination of the Veteran is needed in order to provide the requested opinion one should be scheduled.   

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


